Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-3 and 7-25 are pending in the application. Claims 1, 2, 10, 13, 14 and 16 are rejected. Claims 12, 15 and 21 are objected to. Claims 3, 7-9, 11, 17-20 and 22-25 are withdrawn from further consideration.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 28th, 2022 has been entered.

Information Disclosure Statement
The Examiner has considered the Information Disclosure Statement(s) filed on February 7th, 2022.


Response to Amendment / Argument
The objection to claim 15 is maintained since the structures as found in the claim set dated 10/27/2021 still have low resolution and Applicant has not otherwise responded to the objection.
The double patenting rejection is withdrawn in view of the terminal disclaimer filed March 22nd, 2022.
The rejection of claim 2 under 35 USC 102 is maintained for the reason stated in the advisory action dated February 18th, 2022, i.e. that claim 2 recites a broader definition than claim 1.
All other objections and rejections made in the previous Office Action have been overcome by Applicant's amendments to the claims. 

Claim Objections
The structures found in claim 15 should be replaced with higher resolution versions to avoid confusion regarding structures should the instant application become allowed and go the USPTO Printer. Dependent claim 21 is objected to for the same reason.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 2 recites that R1 and R2 are independently selected from a list; however, claim 1 recites a definition for these various where they are dependent upon each other, i.e. that at least one must be hydroxyl. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mahendar et al. J. Org. Chem. 2014, 79, 2059-2074.
Mahendar et al. teach the following compound on page 2063:

    PNG
    media_image1.png
    264
    281
    media_image1.png
    Greyscale

The compound above reads on instant formula (I) where R1 and R2 are alkoxy, R4 is alkenyl and R3 is alkyl. The definitions above read on instant claims 2. 

Claim(s) 1, 10, 13, 14 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramulu et al. RSD Adv. 2015, 5, 70972-70976 and its supporting information.
Ramulu et al. teach the following compounds on page 70974:

    PNG
    media_image2.png
    201
    260
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    200
    287
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    222
    285
    media_image4.png
    Greyscale
.
The compounds read on claim 1 where R1 and R2 are taken together to form a 5-membered ring where two carbons are replaced with oxygen, R3 is hydroxyl and R4 is alkenyl. It is noted that the prior art compounds are depicted as ketones whereas the instant claims (when R3 is hydroxyl) would be depicted as an enol. The specification indicates that such isomerism would be within the scope of the instant claims in view of the following disclosure on page 6 of the specification:

    PNG
    media_image5.png
    101
    538
    media_image5.png
    Greyscale

Accordingly, the ketone structure of the prior art is deemed to anticipate the instant claims when R3 is hydroxyl. The definitions above read on instant claims 1, 10, 13 and 14 (where the groups can be considered to be bi-substituted with hydrogen). Regarding instant claim 16, the prior art teaches preparation of compounds 2i (page S17 of the supporting information) and 2r (page S22 of the supporting information) according to GP-2 (found on page S6 of the supporting information) where water to stop the reaction and for purification, which is a pharmaceutically acceptable carrier. It is noted that claim 16 does not specify any particular conditions and/or any therapeutic effect that must be observed such that a mixture of a compound and water is deemed to anticipate the instant claim. 

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311. The examiner can normally be reached Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626